     Case: 1:21-cv-00135 Document #: 13 Filed: 02/23/21 Page 1 of 4 PageID #:94




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                    )
                                                    )   Case No. 1:21-cv-00135
                                                    )
 In re Clearview AI, Inc. Consumer Privacy          )   Judge Sharon Johnson Coleman
 Litigation                                         )
                                                    )   Magistrate Judge Maria Valdez
                                                    )

    CARLSON LYNCH’S MEMORANDUM IN SUPPORT OF SCOTT DRURY’S
 APPLICATION FOR APPOINTMENT AS LEAD COUNSEL PURSUANT TO FED R.
                          CIV. P. 23(g)

       Carlson Lynch LLP, counsel for Plaintiffs in the action initially styled Chris Marron and

Maryann Daker v. Clearview AI, Inc., et al., No.: 1:20-cv-02989 (N.D. Ill., filed May 20, 2020),

respectfully submits this memorandum in support of Scott Drury of Loevy & Loevy’s application

for appointment as Lead Counsel.

       We have a wealth of experience working with Mr. Drury in numerous class actions also

arising from the collection of class members’ biometric data in violation of the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1, et seq. From our experience with Mr. Drury in these

cases, styled Vance v. International Business Machines Corporation, No. 1:20-cv-577 (N.D. Ill),

where our firm is currently serving as interim co-lead class counsel with Loevy & Loevy; Vance.

v. Microsoft Corp., No. 2:20-cv-01082 (W.D. Wash.); Vance v. Amazon.com, Inc., No. 2:20-cv-

01084 (W.D. Wash.); Vance v. Google LLC, No. 5:20-cv-04696 (N.D. Cal.); and Vance v.

FaceFirst, Inc., No. 2:20-cv- 06244 (C.D. Cal.), we do not hesitate to recommend Mr. Drury for

appointment as Lead Counsel in this matter.

       Our recommendation is further bolstered by proposed Lead Counsel’s relentless work in

pushing this case to where it is now. Mr. Drury has conducted an exhaustive investigation prior

to filing the first of many successive actions against Defendants. Since filing, proposed Lead
     Case: 1:21-cv-00135 Document #: 13 Filed: 02/23/21 Page 2 of 4 PageID #:95




Counsel has engaged in extensive briefing and motion practice to ensure this litigation was

consolidated into the proper forum, promptly filed a motion for preliminary injunction that has

already resulted in substantial relief for the proposed class, worked with Defendants to spearhead

early discovery, and proactively organized a widely-attend mediation with all parties before the

retired Judge Wayne Andersen (ret.).

       Based on our firsthand experience with Mr. Drury in other biometric actions, as well as the

leadership he has already demonstrated in this litigation, we are confident that Mr. Drury will

exceed the Court’s expectations and continue to vigorously seek relief for the proposed class. For

these reasons, we support appointment of Mr. Drury as Lead Counsel.



                                             Respectfully submitted,

Dated: February 22, 2021                     By: /s/ Gary Lynch       .
                                             Gary Lynch
                                             glynch@garylynch.com
                                             CARLSON LYNCH LLP
                                             1133 Penn Avenue, 5th Floor
                                             Pittsburgh, PA 15222
                                             Telephone: (412) 322-9243

                                             Katrina Carroll
                                             kcarroll@carlsonlynch.com
                                             Kyle A. Shamberg
                                             kshamberg@carlsonlynch.com
                                             Nicholas R. Lange
                                             nlange@carlsonlynch.com
                                             CARLSON LYNCH LLP
                                             111 West Washington Street, Suite 1240
                                             Chicago, Illinois 60602
                                             Telephone: (312) 750-1265

                                              Richard R. Gordon
                                              Gordon Law Offices, Ltd.
                                              111 W. Washington St.
                                              Ste. 1240
                                              Chicago, IL 60602



                                                2
Case: 1:21-cv-00135 Document #: 13 Filed: 02/23/21 Page 3 of 4 PageID #:96




                                  (312) 332-5200
                                  rrg@gordonlawchicago.com


                                 Counsel for Plaintiffs and the Putative Class




                                    3
     Case: 1:21-cv-00135 Document #: 13 Filed: 02/23/21 Page 4 of 4 PageID #:97




                              CERTIFICATE OF SERVICE

      I, Gary Lynch, at attorney, hereby certify that on February 23, 2021, I filed the above
document using the Court’s CM/ECF system, which effectuated service on counsel of record.

                                                         /s/ Gary Lynch       .
                                                         One of Plaintiffs’ Counsel




                                             4
